Balio and Lawton, JJ.
(dissenting).
We must dissent. The face sheet correctly states that the petition consists of one volume containing 18,560 signatures on pages numbered consecutively from 1 to 1,036, and further states: "the petition CONTAINS 18,560 SIGNATURES AND 1,036 PAGES FOR THE ABOVE MENTIONED CANDIDATES.”
This language is sufficient as found by the Board of Elections to advise it and other interested parties that all signatures in the petition are for each of the named candidates, thereby satisfying the requirements of Election Law § 6-134 (2). (Appeals from order of Supreme Court, Erie County, *522Ostrowski, J.—Election Law.) Present—Callahan, J. P., Green, Pine, Balio and Lawton, JJ. (Order entered Aug. 21, 1986.)